Citation Nr: 0322535	
Decision Date: 09/03/03    Archive Date: 09/08/03

DOCKET NO.  02-11 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and the veteran's son 


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

REMAND

The veteran served on active duty from November 1942 to March 
1945.  He died in July 2000, and the appellant is his 
surviving spouse. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Petersburg, Florida.  In November 2002, a 
hearing was held before the Board Member signing this 
document, who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  
 
The veteran died in July 2000.  The appellant is his widow.  
According to the death certificate, the immediate cause of 
death was respiratory failure, status post extubation, due to 
or as a consequence of spinal cord lesion secondary to 
astroctyoma's bleed.  At the time of his death, the veteran 
was service connected for limitation of motion of the 
cervical spine, rated 30 percent disabling from 1962.  In an 
August 2002 statement, the appellant's representative 
requested that the case be remanded to obtain a medical 
opinion to determine if there was an etiologic relationship 
between the veteran's service-connected cervical spine 
disability and the cause of the veteran's death.  

In light of this request, and given the nature of the 
testimony presented at the November 2002 hearing, the Board 
concludes that this case must be REMANDED for the following 
development: 

1.  Forward the veteran's claims file to 
an appropriate VA physician to determine 
whether the veteran's death was the 
result of carelessness, negligence, lack 
of proper skill, error in judgment or was 
otherwise the fault on the part of any VA 
health care professional in rendering 
treatment for the veteran at the 
Gainesville, Florida VA Medical Center in 
June and July 2000.  The examiner should 
also state whether the veteran developed 
any disability that was not a reasonably 
foreseeable result of any treatment 
provided by VA during this time period.  
It would be helpful if the examiner's 
opinion used the language "unlikely," 
"as likely as not" or "likely."  (The 
term "as likely as not" does not mean 
within the realm of medical possibility, 
but rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.)  
A notation that a review of the claims 
file took place should be included in any 
report provided.

2.  An appropriate VA physician should 
also be requested to express an opinion 
as to whether or not the spinal cord 
lesion secondary to astrocytoma's bleed 
which hastened the veteran's death was in 
any way etiologically related to his 
service connected cervical spine 
disability, which originally was 
characterized as epiphysitis of the sixth 
cervical vertebra secondary to an 
airplane crash injury sustained during 
service.  Again, it  would be helpful if 
the examiner's opinion used the language 
"unlikely," "as likely as not" or 
"likely," and a notation that a review 
of the claims file, to include the 
medical treatise extract submitted at the 
November 2002 hearing, took place should 
be included in any report provided.

3.  Following the completion of the 
above, the regional office is to review 
the claims file and ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully complied 
with and satisfied.  See also 66 Fed. 
Reg. 45620-32 (August 29, 2001) (codified 
at 38 C.F.R. § 3.159).

4.  Thereafter, if either issue listed on 
the title page remains denied, the 
appellant and her representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations, including the 
evidence obtained as a result of the 
development requested above and the VCAA.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.  No action is 
required of the appellant until she is notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, mandates expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



